DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,333,976 to Dobbrunz.
Dobbrunz ‘976 teaches limitations for a “locking fastener assembly” – as shown and described, “comprising: a base layer” – 20. “within which is configured a first wider diameter passageway exhibiting a first interiorly threaded orientation” – 28, “a second succeeding and narrower diameter passageway exhibiting a second opposite threaded orientation extending a selected distance beyond a bottom end wall of said first wider passageway” – 24, “a first elongated fastener including a first head and a first stem 
As regards claim 2, reference teaches further limitation of “first head of said first elongated fastener further comprising a hex-head configuration” – as shown in Fig 8, “with an undercut recess profile including an annular side wall and interconnected bottom recessed wall in communication with said interior passageway” – as shown in Fig 8 at 126.  
As regards claim 3, reference teaches further limitation of “said second screw further comprising a curved and enlarged diameter head having a bit receiving recess” – as shown, “and, upon installation within said first fastener and into said narrow dimeter passageway of said base layer, seating said curved head within said undercut recess” – as described.  

As regards claim 5, reference teaches further limitation of “said second arrangement of exterior threads extending a length of said second stem” – as shown wherein ‘a length’ does not require a full length.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 5,333,976 to Dubbrinz.
Although the reference doesn’t explicitly disclose the material, i.e., “said base layer and said first and second fasteners each further comprising a rigid material not limited to a steel or heavy-duty nylon construction” – one of ordinary skill in the art would recognize rigid material (interpreted within context of present use of the term in light of the specification) such that one of ordinary skill in the art would consider manufacture of the parts comprising the prior art fastener assembly to be an inherent teaching of the reference or at least, obvious in order to securely fasten the disclosed elements including function as disclosed wherein examiner takes Official Notice that the use of relatively rigid materials for fasteners is well known in the art and would not otherwise affect function of the arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 1,368,106 to Brandt discloses similar arrangement as that now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677